PER CURIAM.
Patrick appeals an order of the deputy commissioner denying his claim for wage-loss benefits due to the proscriptive language of Section 440.15(3)(b) 3d, Florida Statutes (1979), barring such benefits to workers aged 65 or older. He asserts substantially the same constitutional arguments that were before this court in Sasso v. Ram Property Management, 431 So.2d 204 (Fla. 1st DCA 1983), and there rejected. He argues also that the statute is violative of the Age Discrimination in Employment Act, 81 Stat. 602, as amended, 29 U.S.C. § 621 et seq. (1976 ed. and Supp. IV). Unfortunately for his position, Patrick was 70 years of age at the time of his injury. He therefore — like Sasso — is not within the affected class for purposes of standing to challenge the age/wage-loss provision as being in contravention of the federal act. See 29 U.S.C. § 631(a) (Supp.1980). Accordingly, his appeal is in all respects controlled by our decision in Sasso.
Given our disposition of the points urged in Patrick’s appeal, we do not reach the issues raised on the cross-appeal.
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and MILLS and ERVIN, JJ., concur.